,




             OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                    AUSTIN




    Honorable D. U. Burkhalter, Acting
    County Attorney
    ThrockmortoIlcounty
    ,Throclonorton,Texas




      \\        Apt$Aq*secxll52,             provides, in part:
                                 ahsll have no power to authorize
                            to grant publio money . . . to any
                     , association or corporation whatsoever, or
                c.gaea stockholder in such corporation, assocl-
           ation or company; . . ."
              Article 11, Section 3 provides that no county shsll
    become a subscriber to the capital.of any private corporation
    or association, or make any appropriation or donation to then
    SBmb, Or in anywise loan Its credit.
    ,

.




        Honorable D. U. Burkhalter, Page 2



                  Conference Opinion No. 2662 of this department,
        dated February 4, 1927, book 62, page 46, Reports and OplA.ons
        of the Attorney General, 1926-1928, and folloved In numerous
        opinions, among which are Opinions No. O-1001 approved Decem-
        ber 13, 1939, and O-5565 approved September 17, 1943, held that
        the commlssloners'~court has no authority to appropriate or
        donate public funds to charitable Institutions, operated and
        maaaged or'controlled by private lndlvlduals.
                  Intrirlew
                          of the foregoing authorities, you are respect-
        fully advised:-thatin the opinion of this department the Com-
        missloners* Court la uithotitlegsl ~authorlty to donate county
        runda to the building within the county of a privately chsrter-
        ed co-operative hospital.
                                                Yours very truly




        WJRK:ddt